
	

114 HR 63 IH: CATCH Traffickers Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Secretary of Homeland Security to develop a database that shall serve as a central
			 location for information from investigations relating to human trafficking
			 for Federal, State, and local law enforcement agencies.
	
	
		1.Short titleThis Act may be cited as the Coordinated Assistance To Catch Human Traffickers Act of 2015 or the CATCH Traffickers Act of 2015.
		2.FindingsCongress finds the following:
			(1)The scourge of human trafficking persists and manifests itself in the modern era, whether termed
			 modern-day slavery, forced labor, involuntary domestic servitude, sex
			 trafficking, child sex trafficking, bonded labor, forced child labor, or
			 debt bondage among migrant laborers.
			(2)According to the 2013 Trafficking in Persons (TIP) Report of the United States Department of State,
			 each year an estimated 14,500 to 17,500 foreign nationals are trafficked
			 into the United States, with the largest number of people trafficked into
			 the United States coming from East Asia and the Pacific, and the next
			 highest numbers coming from Latin America, Europe, and Eurasia.
			(3)The majority of victims of modern-day slavery are women and children because traffickers prey on
			 those who suffer most from gender discrimination, family violence, and a
			 lack of access to education and economic opportunity.
			(4)Human trafficking is one of the fastest growing criminal enterprises in the 21st century,
			 generating profits for traffickers in excess of $30,000,000,000, according
			 to the International Labor Organization, ranking with drug smuggling and
			 arms dealing in organized crime activities.
			(5)There remains a stark disparity between the large global problem of trafficking in persons and the
			 low numbers of prosecutions and convictions of forced labor trafficking
			 crimes, which accounted for less than 3 percent of all convictions
			 worldwide as recently as 2009.
			3.National database for human trafficking investigations
			(a)EstablishmentThe Secretary of Homeland Security (referred to in this Act as the Secretary) shall establish and maintain a database that shall serve as a central location for information
			 from investigations relating to human trafficking for Federal, State, and
			 local law enforcement agencies.
			(b)Contribution of information
				(1)In generalThe head of a Federal, State, or local law enforcement agency conducting an investigation related
			 to human trafficking shall ensure that such information relating to that
			 investigation as the Secretary determines appropriate is entered into the
			 database established pursuant to subsection (a).
				(2)State and local incentiveIn the case of a State or unit of local government that received a grant award under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.), the law enforcement agency of which does
			 not substantially comply with the requirement under paragraph (1), the
			 Attorney General shall reduce the amount that would otherwise be awarded
			 to that State or unit of local government under such grant program by 20
			 percent.
				(c)Access to databaseFederal, State, and local law enforcement agencies may only access the database established
			 pursuant to subsection (a) in connection with an investigation related to
			 human trafficking.
			(d)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for fiscal year 2016 to carry out this Act.
			
